Exhibit 10.18

COMPENSATION POLICY FOR DIRECTORS OF ORCHID CELLMARK INC.

EFFECTIVE JANUARY 1, 2004

Cash Compensation

The non-employee members of the Board of Directors of Orchid Cellmark Inc. are
entitled to receive cash compensation in accordance with the following schedule:

 

Board of Directors:

  

Annual retainer-Chairperson

   $ 25,000

Annual retainer-Director

   $ 12,500

Meeting fee

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

  

Audit Committee:

  

Annual retainer-Chairperson

   $ 5,000

Annual retainer-committee members

   $ 1,500

Meeting fee

   $ 1,000

Meeting fee (in person meetings held on days separate from full Board meeting)

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

  

Compensation Committee:

  

No annual retainer to be paid to Compensation Committee Chairperson or members.

  

Meeting fee

   $ 1,000

Meeting fee (in person meetings held on days separate from full Board meeting)

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

  

Unless otherwise approved by the Board of Directors, any other committees of the
Board of Directors shall be treated at the same level of the Compensation
Committee.

Equity Compensation

Non-employee members of the Board of Directors of Orchid Cellmark Inc. and
committee members automatically receive stock option grants both upon initially
joining the Board of Directors or a committee thereof and on an annual basis in
accordance with the following schedule, which grants are non-qualified stock
options which typically vest in monthly increments over three years:

 

Board of Directors:

  

Initial grant

   $ 100,000

Annual grant

   $ 75,000

 

(1) The number of options is determined based on 30-day trailing average stock
price (i.e., $100,000 divided by the 30-day trailing average stock price on date
of grant).

 

(2) Exercise price shall be equal to fair market value on date of grant as
determined pursuant to the equity compensation plan under which the options are
granted.

 

(3) After initial grant, director(s) must be in position for at least 3 months
before qualifying for any annual grant.



--------------------------------------------------------------------------------

Audit Committee:

Initial/annual grant-Chairperson

   $ 35,000

Initial/annual grant-committee members

   $ 25,000

 

(1) The number of options is determined based on 30-day trailing average stock
price (i.e., $35,000 divided by the 30-day trailing average stock price on date
of grant).

 

(2) Exercise price shall be equal to fair market value on date of grant as
determined pursuant to the equity compensation plan under which the options are
granted.

 

(3) After initial grant, director(s) must be in position for at least 3 months
before qualifying for any annual grant.

 

Compensation Committee:

  

Initial/annual grant-Chairperson

   $ 15,000

Initial/annual grant-committee members

   $ 10,000

 

(1) The number of options is determined based on 30-day trailing average stock
price (i.e., $15,000 divided by the 30-day trailing average stock price on date
of grant).

 

(2) Exercise price shall be equal to fair market value on date of grant as
determined pursuant to the equity compensation plan under which the options are
granted.

 

(3) After initial grant, director(s) must be in position for at least 3 months
before qualifying for any annual grant.

Unless otherwise approved by the Board of Directors, any other committees of the
Board of Directors shall be treated at the same level of the Compensation
Committee.

Expense Reimbursement

Orchid Cellmark Inc. reimburses each member of its Board of Directors who is not
an employee for reasonable travel and other expenses in connection with
attending meetings of the Board of Directors.